Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0000095
                                                       20-MAY-2013
                                                       02:41 PM
                          SCPW-13-000095

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,

                               vs.

                  STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                      (S.P.P. No. 12-1-0011)

            ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Michael C. Tierney’s
motion for reconsideration of the April 24, 2013 order denying
his motion for release or bail pending the United States Supreme
Court’s disposition of his petition for a writ of certiorari,
which was electronically filed by the appellate clerk on May 8,
2013,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai#i, May 20, 2013.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack